Citation Nr: 0208950	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  96-13 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.  He died on January [redacted], 1995, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
appellant has been properly notified of the elements 
necessary to grant her claim for the benefits sought.

2. The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is it related to an injury or disease that may have been 
presumed to have been service incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

Prior to the current cause of death claim filed by the 
appellant, the veteran filed service connection and VA 
pension claims during his lifetime, such that the evidentiary 
record contains the results of development since the 1970s.  
Of particular significance, it has been well established that 
the veteran's service medical records, except for the 
separation examination, are not in the record and cannot be 
found. 

The Board notes that because the service medical records were 
in the possession of the U.S. Government at the time they 
were either lost or destroyed, a higher standard is applied 
in assisting the appellant in developing alternative sources 
of evidence and explaining those efforts.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

By virtue of the June 1995 rating decision, March 1996 
statement of the case, and January 2000 supplemental 
statement of the case, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim, as well as the time period to submit 
such information.  

Consistent with the heightened duty to assist, the record 
also contains evidence of development, such as reports of 
contact, which show efforts by the RO to ensure a complete 
evidentiary record.  At this time, there are no outstanding 
records requiring further efforts by VA to obtain.  

The Board is confident in this assessment because in March 
1995 and again in April 1997, the appellant stated that no 
outstanding evidence existed, only noting treatment at 
facilities that have already submitted records of treatment 
and evaluation. 

A medical examination or medical opinion is deemed to be 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  See 38 C.F.R § 3.159(c)(4).  

In this case, a file opinion review of the etiology of the 
veteran's death is unnecessary because there is entirely no 
evidence of an event, injury, or disease in service (to 
include any presumptive periods) that may be associated with 
the cause of the veteran's death.

In this regard, the Board has considered the appellant's own 
contentions in favor of her claim.  These statements linking 
the cause of death to service are not competent evidence in 
this case, and there is no other information, medical and/or 
lay evidence, on file that supports her contentions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

A favorable medical opinion in this case would necessarily 
rely on the various statements the veteran made prior to his 
death regarding his medical history, a history unsupported by 
medical records of evaluation or treatment.  

Relying on these unenhanced statements of the veteran raises 
the question of whether such an opinion would even amount to 
competent evidence, to say nothing of its extremely limited 
probative value.  LeShore v. Brown, 8 Vet. App. 406 (1995).

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to the 
new legislation.  As set forth above, VA has already met all 
obligations to her under this new legislation.  Moreover, she 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and she and 
her representative have in fact done so.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran as to the issue addressed in this decision.  Further 
development and further expending of VA's resources is not 
warranted.

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


Factual Background

The veteran served on active duty from July 1945 to December 
1946.  His separation examination in November 1946 revealed 
no abnormalities or physical complaints, and the blood 
pressure reading was 118/60.

In 1974, the veteran filed a claim for nonservice-connected 
pension, and the medical records available at that time 
established orthopedic disability of the back and knees and 
varicose veins.

In December 1974, a private disability evaluation of the 
veteran's back pain included a blood pressure reading of 
120/76.

VA conducted an examination in August 1975.  The veteran's 
blood pressure was 200/122 (sitting), 198/118 (recumbent), 
and 186/128 (standing). Chest X-rays were considered normal, 
and evaluation of the cardiovascular system disclosed no 
abnormalities.

In a September 1975 rating decision, the RO noted the 
existence of hypertension and varicose veins.

In May 1980, the RO received a lay statement from an 
individual who served with the veteran in 1945.  He stated 
the veteran had dizziness problems in service and that the 
problem continued after service.  

In May 1980, the RO also received two lay statements from 
friends of the veteran who knew him prior to service.  They 
stated the veteran was healthy at the time he entered service 
but returned with complaints of fainting spells and 
headaches.

VA conducted a neurological examination in September 1980.  
The diagnostic impression was episodes of syncope, possibly 
due to pathologic carotid syndrome.  The examiner stated that 
"if he had a sensitive carotid sinus or body that was 
standing at attention . . . the carotid arteries could . . . 
cause either dizziness or syncope.  

VA conducted a cardiology examination in October 1980, which 
essentially agreed that the veteran's carotid artery was 
sensitive to pressure and thus the cause of dizziness.  

In November 1980, VA conducted cardiovascular testing.  The 
results of the tests were essentially unremarkable, but 
hypertension and a history of syncope were diagnosed.

The veteran appeared and testified at a hearing conducted by 
and at the RO in December 1980.  He testified that in 
service, on a hot day while standing in formation, he began 
to sweat and "fell out," at which time he was taken to the 
dispensary.  He noted that he was never sent to a physician 
for examination.  The fainting persisted whenever he was 
required to stand for prolonged periods, according to the 
veteran.  

The veteran also testified in December 1980 that he began 
having dizzy spells and fainting prior to having high blood 
pressure, and that he did not see any relationship between 
the two.  He added that he entered service in perfect 
physical condition, except for his vision.  He also stated 
that he was not treated prior to 1974 for complaints of 
dizziness or syncope.

In June 1993, the veteran appeared and testified at a hearing 
conducted by a Hearing Officer at the RO.  The veteran 
testified that he continued experiencing dizzy spells after 
service, increasing in frequency each year.  
VA treatment records from 1987 to 1995 reflect continued 
treatment of hypertension.  In January 1990, postural 
hypotension was diagnosed, and the blood pressure was 120/98.  
Throughout the better part of 1991, hypertension was 
considered stable.  At 140/82 in March 1993, hypertension was 
considered in good control.  

August 1994 blood pressure readings were as follows: 176/106, 
176/90, 138/89, and 142/82.  On January [redacted], 1995, the day 
before the veteran died, his blood pressure readings were 
146/91 and 144/88, and hypertension was described as 
controlled.  

The Certificate of Death establishes the veteran died on 
January [redacted], 1995.  The immediate cause of death was listed as 
"natural causes."  The underlying cause was listed as 
"probable heart attack."  

Hillcrest Baptist Medical Center treated the veteran on the 
date of death.  A Cardiopulmonary Arrest Flow Sheet indicates 
cardiopulmonary arrest occurred, with the events occurring 
prior to arrest as unknown.  The discharge summary noted no 
definite history of cardiac disease.  


Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  


The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001). 

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  


Analysis

The veteran was not service-connected for any disability 
during his lifetime, despite attempts to service connect 
dizziness.  The Board notes, however, that a claim for 
service connection for the cause of death is treated as a new 
claim, regardless of the status of adjudication of service-
connected-disability claims brought by the veteran before his 
death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. 
§ 20.1106 (2001).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).
  
The appellant contends that the veteran's hypertension, 
evidenced initially in service as dizzy spells and syncope, 
caused the veteran's death.  The competent and probative 
evidence, however, does not show that hypertension or any 
disorder related to active service materially contributed to 
the veteran's death. 

The Board notes that the appellant's medical opinion as to 
the cause of death and as to the etiology or onset of the 
veteran's hypertension cannot be considered competent 
evidence, as they are questions requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board cannot supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The competent and probative evidence includes several 
physician opinions to the effect that the veteran's fainting 
and dizziness is in fact related to his hypertension and 
related circulatory problems.  These opinions and their 
probative value, however, are only relevant to the claim if 
hypertension has a causal connection with the veteran's 
death.  

In this case, there is no evidence that hypertension is 
related to service or, for that matter, that it is in any way 
related to the cause of death.  See Carbino, supra.   

The lack of service medical records, while normally a 
significant deficit of competent evidence in service 
connection claims, does not factor heavily into the current 
claim because these records, if available, would establish 
nothing more than treatment for an episode of fainting, 
according to the veteran.  The service separation examination 
showed no hypertension or medical problems, and the lack of 
documented hypertension until approximately 28 years post-
service strongly suggests the syncopal episode in service was 
an acute episode, rather than the result of postural 
hypotension or arterial abnormality.  

The record also contains competent medical opinions relating 
dizziness and syncope to carotid artery sensitivity, rather 
than hypertension/hypotension, and this further lessens the 
importance of competent evidence establishing fainting and 
dizziness in service.

The blood pressure reading at the time of separation was 
normal, and the first manifestation of hypertension, as 
defined by VA, was not documented until 1975, well beyond the 
presumptive period and many years after service.  See Cox v. 
Brown, 5 Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2001).  Prior to the diagnosis in the mid-1970s, the 
veteran was not treated for syncope and dizziness, according 
to his own statements, and hypertension was not treated until 
after VA's 1975 diagnosis, according to the treatment 
records. 

Regarding the issue of current disability, see Carbino, 
supra, the evidentiary record does not establish that any 
cardiovascular disability was the principal or contributory 
cause of death.  Hypertension or other arterial disorder, 
such as arterial or venous abnormalities, was not listed 
anywhere on the Death Certificate.  That "natural causes" 
reportedly caused the veteran's death, combined with his age 
of 69 at the time of death, weighs heavily against the notion 
that any specific disorder can be attributed to the cause of 
the veteran's death.  Also, the events leading up to death 
were considered "unknown," during his final admission.

Excluding hypertension even further as a cause of death in 
this case is the fact that treatment records up to the day 
before death reflect a well-controlled blood pressure, with 
blood pressure readings that fail to meet VA's definition of 
hypertension.  Rabideau, supra.  


The Board stresses that there is no competent and probative 
evidence suggesting the veteran died of a cardiovascular 
disability.  The Certificate of Death noted there was a 
"probable heart attack," but there is no confirmation of a 
myocardial infarction, and the treatment and final admission 
records clearly reflect "no cardiac disease" prior to 
death, despite treatment for hypertension.

Hillcrest Baptist Medical Center, the treating facility on 
the date of death, indicated cardiopulmonary arrest occurred.  
In no way does this describe the actual cause of death, 
because cardiopulmonary arrest only pertains to stopping of 
the heart and lungs.  Wright v. Brown, 9 Vet. App. 300, 301 
(1996)

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.102; See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

